Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/05/2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1-20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites in line 3: “(b) a pipe support base not connected to said underlying pipe support structure,” upon diligent search of entire disclosure as originally filed, the phrase “connected to” in instant disclosure does not appear to have being redefined by applicant (see MPEP 2111.01 which recites in part: “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification.”   As a result, based on the ordinary and customary meaning of the phrase “connected to” which means “Brought together or into contact so that a real or notional link is established.” (see lexico.com).  The instant figures clearly show a pipe support base (11) connected to (brought into contact) an underlying pipe support structure (30), and upon diligent search, Examiner cannot find support for the limitation “(b) a pipe support base not connected to said underlying pipe support structure,” as recited in claim 1, upon searching the entire disclosure as originally filed. Thus, “(b) a pipe support base not connected to said underlying pipe support structure” in claim 1 is deemed to be new-matter. 
By virtue of depending upon rejected base claim 1, claims 2-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 13 and 18, each recites in line 3, respectively: “(b) a pipe support base above, but not attached to, said underlying pipe support structure”, upon diligent search of entire disclosure as originally filed, the phrase “attached to” in instant disclosure does not appear to have being redefined by applicant (see MPEP 2111.01 which recites in part: “The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification.”   As a result, based on the ordinary and customary meaning of the phrase “attached to” which means ”joined, fastened, or connected to something.” (see lexico.com).  The instant figures clearly show a pipe support base (11) attached to (connected to) an underlying pipe support structure (30), and upon diligent search, Examiner cannot find support for the limitation “(b) a pipe support base above, but not attached to, said underlying pipe support structure,” as recited in claims 13 and 18, respectively, in the entire disclosure as originally filed. Thus, “(b) a pipe support base above, but not attached to, said underlying pipe support structure in claims 13 and 18, respectively, is deemed to be new-matter. 

By virtue of depending upon rejected base claim 13, claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

By virtue of depending upon rejected base claim 18, claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Due to rejections under 35 USC 112(a) above, therefore the metes and bounds of the claimed inventions of claims 1-20 remain unclear, as a result, assessment of novelty and patentability under 35 USC 102 and 35 USC 103 cannot be adequately performed.  Nevertheless, for the sake of facilitating compact prosecution, Examiner hereby below is interpreting “a pipe support base not connected to said underlying pipe support structure” recited in claim 1 as being “a pipe support base connected to said underlying pipe support structure” in view of express support by disclosure as originally filed in a best-effort attempt for claim construction of pending claims 1-20 submitted by applicant on 05/05/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman Magazine Sep/Oct 2017 publication, pages 18-19, hereinafter referred to as “Oilman”) and further in view of King (US 20050121559, hereinafter referred to as “King”). 
Regarding claim 1, Oilman discloses a pipe support apparatus (page 18: photos and drawing show pipe support apparatus supporting pipe) comprising: (a) an underlying pipe support structure having a support surface (page 18: photos and drawing all showing beams as being underlying pipe support structure with a (flat) support surface for support pipe thereabove); 5(b) a pipe support base comprised of an isolating composite material (Oilman page 19:  paragraph 6 recites the following: ““Lift-off” Pipe support ™ have developed our LOR (lift Off Rest) support”, photo showing LOR pipe support, and paragraph 7 in page 19 describes that support materials can have poly composite material), said pipe support base having a corrugated top with a series of valleys and ridges and a support bottom having a support area conforming to said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top surface of the beam (underlying pipe support structure) disposed therebeneath); (c) said support area on said support bottom of said pipe support base positioned to rest upon said support surface of said underlying pipe support structure (page 18 of Oilman, a support area on the support bottom of (blue or red colored) pipe support base (with the corrugated top) positioned to rest upon top surface of the beams therebeneath): and 10(d) piping supported on said ridges of said corrugated top of said pipe support base (Oilman page 18: photos and drawing all showing pipe/piping supported on ridges of corrugated top of the pipe support base).
However, Oilman fails to disclose wherein said underlying pipe support structure having a top curved support surface …..   a support area conforming to said curved support surface ….. said support area on said support bottom of said pipe support base supported on top of and solely by said curved top support surface” (because the support surface of underlying pipe support structure / beam taught in Oilman is flat and not curved). 

However, King teaches an underlying pipe support structure having a top curved support surface (Fig. 1, support pipe 12 (underlying pipe support structure) having a top curved/round support surface for supporting water pipe 46 thereabove by means of a pipe support base (snap-on clip fitting 48) and has a top curved/round support surface directly contacting a lower snap-on portion 50 of a snap-on clip fitting 48 (pipe support base))  ….. a support area (“support area” of the pipe support base (48 including 50 and 52) is interpreted as being the two curved contact surfaces of 50, which excludes the flat supporting surface of 50 (unnumbered) located in the middle thereof) conforming to said curved support surface (Figs 1 and 2, “support area” of pipe support base (curved supporting surfaces of 50) is shaped to conform to the curved support surface of support pipe 12;  note: at least the curved surfaces/portions of 50 are directly contacting the curved surface of 12; note “support area” of the support bottom does not have to be defined as the entire bottom surface of 50 based upon existing claim language, but can be just a portion of the bottom surface of 50) ….. said support area on said support bottom of said pipe support base supported on top of and solely by said curved top support surface” (Fig. 2 of King, support area for the curved portions on support bottom (66) of pipe support base (62) is supported on top of and solely by curved top support surface of the support pipe 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by King in the manner as claimed for the pipe support apparatus based on the following rationales and reasoning: (a) referring to paragraphs [0003] and [0009] of King which expressly describes of specific numerous advantages of adopting support pipes 12 as being underlying pipe support structure of water pipe 46 via “pipe-to-pipe snap fitting”. Based on these advantages, it would make sense to select support pipe as being viable candidate for an underlying pipe support structure for supporting a pipe; (b) the upper part of the pipe support base (see page 19 for LOR support) taught by Oilman which has the corrugated top with a series of valleys and ridges would be reasoned to be kept due to the fact that such corrugated structure for the pipe support base ( in lieu of the curved enclosed structure of the 52 of 48 of King) allows for improved lateral (horizontal) and perpendicular movement for expanding lines as expressly described in paragraph 6 of page 19 of Oilman. On the other hand, the snap-on portion 52 of a snap-on clip fitting 48 of King is obviously more restricting to lateral and perpendicular movements for expanding lines; (c) meanwhile, because the support pipe 12 taught by King has much different in movement requirement than that of the water pipe 46, therefore, previously-discussed improved movement requirement for the supported water pipe 46 would not be an issue for the snap-on portion 50 mounted on the support pipe 12 (i.e. being of much shorter in length, as shown in Fig .1, thereby the support pipe 12 needs much less lateral and perpendicular movement capability than the water pipe 46.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman Magazine Sep/Oct 2017 publication, pages 18-19, hereinafter referred to as “Oilman”) n view of King (US 20050121559, hereinafter referred to as “King”), and further in view of Hashimoto (JP 2000320731A1, hereinafter referred to as “Hashimoto”). 
Regarding claim 2, Oilman and King, singular or in combination, fails to disclose, teach or suggest wherein said support area on said support bottom of said pipe support base is comprised of a curved support surface entirely in contact with said curved top support surface of said underlying pipe support structure. 

However, King modified by Hashimoto teach wherein said support area on said support bottom of said pipe support base is comprised of a curved support surface entirely in contact with said curved top support surface of said underlying pipe support structure (Hashimoto: Fig. 1, support area on bottom of pipe support base 31 is curved and entirely in contact with top curved support surface of an underlying pipe support structure / pipe P2, meanwhile, the pipe support base of King can also be adopted instead of the fluted structure of the pipe support base (31) having multiple reinforcing ribs 37). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by King and Hashimoto so that contact surface is maximized and created between the pipe support base and the underlying pipe support structure, so as to reduce likelihood of any inadvertent rotational actions of the pipe support base, while having strengthened intact structure of the pipe support base of King without the weaker fluted structure of Hashimoto adopting multiple reinforcing ribs 37.  In addition, the simpler overall structure of the pipe support base of King would be preferred over the complicated fluted structure with reinforcing ribs 37 for the pipe support base of Hashimoto. 
Regarding claim 3, Oilman and King, singularly or in combination, fail to disclose, teach or suggest wherein the entirety of said support area of said support bottom of said pipe support base contacts said underlying pipe support structure.
However, Hashimoto teaches wherein the entirety of said support area of said support bottom of said pipe support base contacts said underlying pipe support structure (Hashimoto: Fig. 1, support area on bottom of pipe support base 31 is curved and entirely in contact with top curved support surface of an underlying pipe support structure / pipe P2). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman and further in view of King, as applied to claim 1 above, and further in view of Sun (CN 207483185U, hereinafter referred to as “Sun”).

Regarding claim 4, Oilman as modified by King fails to disclose or teach wherein said support area on said support bottom of said pipe support base includes a skid-resistant surface. 
However, Sun, is directed to a pipe clamp assembly for supporting a pipe, thereby being of analogous art, and teaches wherein said support area on said support bottom of said pipe support base includes a skid-resistant surface (Sun: Fig. 2, skid resistant surface 16 on support area of curved panel 15 of curved pipe clamp 1 (pipe support base), see also page 4 of English translation copy: “skid resistant surface 16”; In addition, English translation copy in page 10 at lines 2-3 of Sun describes that the skid resistance surface can increase the friction force between the metal pipe surface to firmly clamping the metal pipe). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman as modified by King by Sun so as to add a skid-resistant surface for pipe support based on rationale of motivation to combine due to advantage expressly described in Sun of the skid resistance surface increasing the friction force between the metal pipe surface to firmly clamping the metal pipe. 

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun as applied to claim 4 above, and further in view of Britton (US 7328724, hereinafter referred to as “Britton”). 

Regarding claim 5, Oilman as modified by King and Sun fail to teach wherein said skid-resistant surface on said support area on said support bottom of said pipe support base has a coefficient of friction in the range >= 0.2 μ  and <= 0.8 μ.
However, Britton teaches wherein said skid-resistant surface (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35) on said support area on said support bottom of said pipe support base has a coefficient of friction in the range >= 0.2 μ  and <= 0.8 μ (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Britton based on the rationale that Britton in col. 2, lines 14-18 teaches of exact material composition for skid-resistant surface of buffer section 20 as follow: “In the preferred embodiment, the acetyl of the cylindrically-curved buffer section 20 is made of “Acetron GP”, item number R118-01000-AGP-QUAD, made by Bodecker Plastics, located in Shiner, Texas.”  As a result, it makes sense to adopt enabling teachings of Britton in view of the generic non-enabling descriptions of skid resistant surface 16 of Sun. 
Regarding claim 6, Oilman as modified by King and Sun fail to disclose or teach wherein said skid-resistant surface includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings.  However, Britton teaches wherein said skid-resistant surface includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings (Britton: col. 2, lines 8-10: Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Britton based on the rationale that Britton in col. 2, lines 14-18 teaches of exact material composition for skid-resistant surface of buffer section 20 as follow: “In the preferred embodiment, the acetyl of the cylindrically-curved buffer section 20 is made of “Acetron GP”, item number R118-01000-AGP-QUAD, made by Bodecker Plastics, located in Shiner, Texas.”  As a result, it makes logical sense to adopt teachings of Britton in view of the generic non-enabling descriptions the generic non-enabling descriptions of skid resistant surface 16 of Sun. 

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King, and in view of Sun, and further in view of Britton, as applied to claim 6 above, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”). 

Regarding claim 7, Oilman as modified by King, Sun and Britton fails to teach wherein said coating on said skid-resistant surface on said support area on said support bottom of said pipe support base includes an anti-slip additive selected from the group comprising sand, silica, granulated stone, and ceramic material.    
However, Kojima teaches wherein said coating on said skid-resistant surface on said support area on said support bottom of said pipe support base includes an anti-slip additive selected from the group comprising sand, silica, granulated stone, and ceramic material (Kojima is analogous art, and is directed to a pipe support structure, Figs 12 and 18, covering layer 92 and support 94, teaches of anti-slip portion and anti-slip agent in page 10 of English translation copy, made of sand-filled paint, and covering layer 92 is on support area on support bottom).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Kojima for including anti-slip additive because such additive would further enhance or augment upon the performance of skid-resistant surface as achieved by Sun as previously discussed for claim 4 above.
Regarding claim 10, Oilman discloses wherein said support area on said support bottom of said pipe support base is comprised of intersecting flat and angled support surfaces (page 18: photos and drawing show the support bottom of the pipe support base (in blue or red color) with a flat supporting surface intersecting vertical angled surfaces conforming to the top surface of the beam disposed thereunder). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King, and in view of Sun, and further in view of Britton, as applied to claim 6 above, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”), and further in view of Hashimoto (JP 2000320731A1, hereinafter referred to as “Hashimoto”). 
Regarding claim 8, Oilman and King fails to disclose, teach or suggest wherein said support area on said support bottom of 10said pipe support base is comprised of a curved support surface entirety in contact with said underlying pipe support structure.
However, Hashimoto teaches wherein said support area on said support bottom of 10said pipe support base is comprised of a curved support surface entirety in contact with said underlying pipe support structure (Fig. 1, support area on bottom of pipe support base 31 is curved and entirety in contact with top curved support surface of an underlying pipe support structure / pipe P2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by King and Hashimoto based on the same rationale as previously discussed for claim 2 above, thereby omitted herein for brevity. 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King, and in view of Sun, and further in view of Britton and further in view of Kojima, as applied to claim 7 above, and further in view of Schutte (US 10066764, hereinafter referred to as “Schutte”). 

Regarding claim 11, Oilman, King, and Sun, singularly or in combination, fails to teach wherein said isolating composite material of 20said pipe support base includes fiber reinforced thermoplastic resin materials.   However, Schutte teaches wherein said isolating composite material of 20said pipe support base includes fiber reinforced thermoplastic resin materials (col. 8, lines 24-33).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman as modified by King and Sun, by Schutte based on the rationale that the material information of both Oilman and Schutte belong to the same inventor, and are directed to solving same problems such as corrosion and pipe damage. 
Regarding claim 12, Oilman, King and Sun, singularly or in combination, fails to teach wherein said isolating composite material of said pipe support base includes corrosion-resistant metals.  However, Schutte teaches wherein said isolating composite material of said pipe support base includes corrosion-resistant metals (col, 8 lines 37-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Schutte based on the same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun, further in view of Britton, and further in view of Kojima, as applied to claim 7 above, and further in view of Mizuta (JP 2017015142 A, hereinafter referred to as “Mizuta”).
Regarding claim 9, Oilman, King, Sun, Britton, and Kojima, singularly or in any combination, fails to teach wherein said support area on said support bottom of said pipe support base is comprised of intersecting support surfaces creating a V-shaped support area.  
However, Mizuta teaches wherein said support area on said support bottom of said pipe support base is comprised of intersecting support surfaces creating a V-shaped support area (Abstract of English translation copy, lines 5-7, see also Fig. 1, V-shaped inclined part 3b for pipe support base 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman as modified by King, further by Mizuta so that the shape and structure of the support surface for the pipe support base at bottom thereof contacting the pipe is modified from a curved/circular shape (as taught by King) to that of a V-shape (as taught by Mizuta) based on the rationale of gaining advantage at time of earthquake for improvement in dispersing horizontal seismic load in vertical direction (page 3 of English translation copy reproduced as follow: “By adopting such a configuration of the present embodiment, the V-shaped inclined portion 3b for dispersing the horizontal seismic load in the vertical direction is provided, and before the pipe 2 contacts the U-bolt 1 at the time of the earthquake”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman Magazine Sep/Oct 2017 publication, pages 18-19, hereinafter referred to as “Oilman”) in view of King (US 20050121559, hereinafter referred to as “King”), and further in view of 
Hashimoto (JP 2000320731A1, hereinafter referred to as “Hashimoto”). 
Regarding claim 13, Oilman discloses a pipe support apparatus (page 18: photos and drawing show pipe support apparatus supporting pipe) comprising: (a) an underlying pipe support structure having a support surface (page 18: photos and drawing all showing beams as being underlying pipe support structure with a (flat) support surface for support pipe thereabove); (b) a pipe support base having a top surface and a bottom surface (page 18, top surface is towards the pipe, and bottom surface is towards the beam), wherein said top 5surface of said pipe support base is a corrugated surface having a series of valleys and ridges and wherein said bottom surface of said pipe support base is a support area resting upon said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top surface of the beam (underlying pipe support structure) disposed therebeneath; page 18 of Oilman, the (blue or red colored) pipe support base has support area on support bottom thereof positioned and rested upon top surface of the beams therebeneath), said support area conforming to said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top support surface of the beam (underlying pipe support structure) disposed therebeneath);
However, Oilman fails to disclose an underlying pipe support structure having a curved top support surface; a pipe support base above, attached to, said underlying pipe support structure,  wherein said bottom surface of said pipe support base has a curved support area the entirety of which is in contact with said curved top support surface of said underlying pipe support structure” (because the support surface of underlying pipe support structure / beam taught in Oilman is flat and not curved).
However, King teaches an underlying pipe support structure having a curved top support surface (Fig. 2, support pipe 12 (underlying pipe support structure) having a curved top support surface for supporting water pipe 60 by means of a pipe support base (snap-on clip fitting 62); circular support surface of support pipe 12 directly contacting a lower snap-on portion 50 of a snap-on clip fitting 62 (pipe support base)) a pipe support base above, attached to, said underlying pipe support structure (Fig. 1, pipe support base 48 above and attached to pipe 12). 
However, Hashimoto teaches wherein said bottom surface of said pipe support base has a curved support area the entirety of which is in contact with said curved top support surface of said underlying pipe support structure (Fig. 1, support area on bottom of pipe support base 31 is curved and entirety of which is in contact with top curved support surface of an underlying pipe support structure / pipe P2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from King based on the same rationale as previously discussed for claim 1, thereby omitted herein for brevity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Hashimoto based on the same rationale as previously discussed for claim 2, thereby omitted herein for brevity. 
In addition, Oilman discloses (c) piping supported by said ridges of said corrugated surface of said top surface of said pipe support base (page 18: photos and drawing all showing pipe/piping supported by ridges of corrugated top of the pipe support base; pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting piping) and (d) wherein said pipe support base is comprised of an isolating composite material (page 19:  paragraph 6 recites the following: ““Lift-off” Pipe support ™ have developed our LOR (lift Off Rest) support”, photo showing LOR pipe support, and paragraph 7 in page 19 describes that support materials can have poly composite material). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman Magazine Sep/Oct 2017 publication, pages 18-19, hereinafter referred to as “Oilman”) in view of King (US 20050121559, hereinafter referred to as “King”), further in view of Hashimoto (JP 2000320731A1, hereinafter referred to as “Hashimoto”), as applied to claim 13, and further in view of Sun (CN 207483185U, hereinafter referred to as “Sun”), and further in view of Britton (US 7328724, hereinafter referred to as “Britton”). 
Regarding claim 14, Oilman as modified by King and Hashimoto, singularly or in any combination, fail to disclose or teach further comprising a skid-resistant surface on said curved support area of said bottom surface of said 10pipe support base, wherein said skid-resistance surface on said curved support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings.  
However, Sun is directed to a pipe clamp assembly for supporting a pipe, thereby being of analogous art, teaches (c) a skid-resistant surface on said support area of said bottom surface of said 10pipe support base (Fig. 2, skid resistant surface 16 on support area of curved panel 15 of curved pipe clamp 1 (pipe support base), see also page 4 of English translation copy: “skid resistant surface 16”). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by Sun as previously discussed in claim 4 above.
Meanwhile, Britton teaches wherein said skid-resistance surface on said curved support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings (Britton: col. 2, lines 8-10). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Britton based on the same rationale as previously discussed for claim 5, thereby omitted herein for brevity. 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King in view of Hashimoto and further in view of Sun and further in view of Britton, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”).
Regarding claim 15, Oilman as modified by King and Hashimoto and Sun and Britton fails to teach wherein said coating on said skid-resistant surface on said curved support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone.  

However, Kojima teaches wherein said coating on said skid-resistant surface on said curved support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone (Kojima, being of analogous art, directed to a pipe support structure, Fig, 12, covering layer 92 and support 94, teaches of anti-slip portion and anti-slip agent on curved support area of covering layer 92 in page 10 of English translation copy, made of sand-filled paint). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Kojima for including anti-slip additive because such additive would further enhance or augment upon the performance of skid-resistant surface as achieved by Sun as previously discussed for claim 4 above.

Regarding claim 16, Oilman discloses wherein said pipe support base is attached to said piping (Page 19, photo shows pipe support base (colored in blue) is attached to metal pipe thereabove).

Regarding claim 17, Oilman discloses wherein said pipe support base is attached to said underlying pipe support structure (Page 19, photo shows pipe support base (colored in blue) is attached to beam therebelow). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Mizuta (JP 2017015142 A, hereinafter referred to as “Mizuta”), and further in view of Sun.

Regarding claim 18, Oilman discloses a pipe support apparatus (page 18: photos and drawing show pipe support apparatus supporting pipe) comprising: (a) an underlying pipe support structure having a support surface (page 18: photos and drawing all showing beams as being underlying pipe support structure with a (flat) support surface for support pipe thereabove); (b) a pipe support base having a top surface and a bottom surface (page 18, top surface is towards the pipe, and bottom surface is towards the beam), wherein said top 10surface of said pipe support base is a corrugated surface having a series of valleys and ridges and wherein said bottom surface of said pipe support base has a support area comprised of support surfaces resting upon said support surface of said underlying pipe support structure (page 18: photos and drawing show pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting pipe and the support bottom (of the pipe support base) with a (flat) supporting area conforming to the (flat) top surface of the beam (underlying pipe support structure) disposed therebeneath; page 18 of Oilman, the (blue or red colored) pipe support base has support area on support bottom thereof positioned and rested upon top surface of the beams therebeneath), 
However, Oilman fail to disclose an underlying pipe support structure having a circular top support surface …..  and wherein said bottom surface of said pipe support base has a support area comprised of beveled support surfaces supported upon said circular support surface of said underlying pipe support structure (because the support surface of underlying pipe support structure / beam taught in Oilman is flat and not curved).
However, King teaches an underlying pipe support structure having a circular top support surface (Fig. 2, support pipe 12 (underlying pipe support structure) having a circular top support surface for supporting water pipe thereabove by means of a pipe support base (snap-on clip fitting 62); circular support surface of support pipe 12 directly contacting a lower snap-on portion of a snap-on clip fitting 62 (pipe support base)) a pipe support base above, attached to, said underlying pipe support structure (Fig. 1, pipe support base 48 above and attached to underlying pipe support structure 12) said support area of said bottom surface of said pipe support base supported by said circular support surface of said underlying pipe support structure (Fig. 2, support area on support bottom of pipe support base (62) is supported by curved support surface of the support pipe 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from King as previously discussed for claim 1 above, thereby omitted herein for brevity. 
However, Oilman modified by King, fail to teach wherein said bottom surface of said pipe support base has a support area comprised of beveled support surfaces.
However, Mizuta teaches wherein said support area of said pipe support base has a support area comprised of beveled support surfaces (Abstract of English translation copy in lines 5-7, see also Fig. 1, V-shaped inclined part 3b for pipe support base forms beveled shaped support surfaces).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman as modified by King further by Mizuta based on same rationale as previously discussed for claim 9 above.
Therefore, Oilman modified by King, and further modified by Mizuta teaches wherein said bottom surface of said pipe support base has a support area comprised of beveled support surfaces.
However, Oilman modified by King and further modified by Mizuta fail to teach (c) a skid-resistant surface on said support area of said bottom surface of said 10pipe support base; 
However, Sun is directed to a pipe clamp assembly for supporting a pipe, thereby being of analogous art, teaches (c) a skid-resistant surface on said support area of said bottom surface of said 10pipe support base (Fig. 2, skid resistant surface 16 on support area of curved panel 15 of curved pipe clamp 1 (pipe support base), see also page 4 of English translation copy: “skid resistant surface 16”). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oilman by Sun as previously discussed in claim 4 above.

In addition, Oilman further discloses (d) piping supported upon said ridges of said corrugated surface of said top surface of said pipe support base (page 18: photos and drawing all showing pipe/piping supported on ridges of corrugated top of the pipe support base; pipe support base (colored in blue or red) each with a corrugated top (with series of valleys and ridges) for supporting piping) and (e) wherein said pipe support base is comprised of an isolating composite material (page 19:  paragraph 6 recites the following: ““Lift-off” Pipe support ™ have developed our LOR (lift Off Rest) support”, photo showing LOR pipe support, and paragraph 7 in page 19 describes that support materials can have poly composite material). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Mizuta and further in view of Sun and further in view of Britton. 
Regarding claim 19, Oilman as modified by King and Sun and Mizuta fail to disclose or teach wherein said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ and wherein said skid-resistance surface on said support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings.  

However, Britton teaches said skid-resistant surface having a coefficient of friction in the range > 0.2 μ and ≤  0.8 μ (Fig. 2 and abstract, buffer section 20 of pipe support 10 has friction of coefficient of less than 0.35) and wherein said skid-resistance surface on said support area includes a coating selected from the group comprising ceramic, paint, epoxy, and polymer coatings (Britton: col. 2, lines 8-10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Britton based on same rationale as previously discussed for claim 5 above.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Oilman in view of King and further in view of Sun and further in view of Britton and further in view of Mizuta, and further in view of Kojima (JP 2006342564, hereinafter referred to as “Kojima”). 
Regarding claim 20, Oilman as modified by King and Sun and Britton and Mizuta fails to teach wherein said coating on said skid-resistant surface on said support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone.  However, Kojima teaches wherein said coating on said skid-resistant surface on said support area includes an anti-slip additive selected from the group comprised of ceramic, sand, silica, and granulated stone (Kojima, being of analogous art, directed to a pipe support structure, Fig, 12, covering layer 92 and support 94, teaches of anti-slip portion and anti-slip agent on support area of covering layer 92 in page 10 of English translation copy, made of sand-filled paint).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Oilman by including teachings from Kojima for including anti-slip additive based on same rationale as previously discussed for claim 7 above, thereby omitted herein for brevity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Sioux Chief Pipe Titan bracket discloses a pipe support having corrugated surface for supporting an underlying pipe support structure of a pipe. Hasty (US 5303887) discloses a pipe support with undulating surface. Babcock (WO 2015198043 A1) discloses a pipe support having corrugated and grooved surface.  Kristiansen (WO 2013122481A) discloses a pipe support having a curved and corrugated support surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632